DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Examined herein: 1

Priority
Applicant’s claim under 35 U.S.C. 120 for the benefit of prior-filed Application No. 13/985247 is acknowledged.
Applicant’s claim under 35 U.S.C. 119(e) for the benefit of prior-filed Provisional Applications Nos. 61/463206, 61/463593 and 61/463589 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 14 Feb 2011.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or 
Mathematical concepts recited in the claims include "initializing [] information with a result of at least one [] experiment[]"; "generating, based on the initializing, a model to predict effects of the compounds on the targets"; "generating, based on the model and the experiments obtained, predictions for experiments to be executed"; "selecting, based on the predictions, one or more experiments from the experiments to be executed"; "executing the one or more experiments"1; and "updating the model with one or more results of execution of the one or more experiments".
Steps of evaluating, analyzing or organizing information recited in the claims include "obtaining information indicative of experiments associated with combinations of targets and compounds".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites an additional element that is not an abstract idea: that the method is "performed by one or more processing devices".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).

As explained above, the mere instructions to implement the abstract idea using a processing device are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized data analysis).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) and 102(e) as being anticipated by Agrafiotis, et al. (US 5,463,564; ref. 3 on IDS of 7 Jan 2020).
Claim 1 is directed to a method comprising:
(a)	"obtaining information indicative of experiments …"
(b)	"initializing the information …"
(c)	"generating, based on initializing, a model …"
(d)	"generating, based on the model and the experiments obtained, predictions …"
(e)	"selecting, based on the predictions, one or more experiments …"
(f)	"executing the one or more experiments"; and
(g)	"updating the model …"
Agrafiotis teaches

(b)	… to obtain structure-activity/structure-property data" (3:54–55; also 6:15–18); the activity or property being of interest is activity of the compound with respect to a cell, enzyme or other target (9:45–10:9)
(c)	"The system … constructs structure-activity models that substantially conform to the observed data." (3:62–67)
(d)	"The system of the present invention then identifies, under computer control, reagents, from a reagent database, which, when combined, will produce compounds which are predicted to (1) exhibit improved activity/properties, (2) test the validity of the current structure-activity models, and/or (3) discriminate between the various structure-activity models." (4:1–6)
(e)	a new "directed diversity chemical library" is generated from the predictive model and the identified reagents (4:14–16)
(f)	the cycle iterates (3:36; 4:16), and new assays are performed
(g)	"The system of the present invention evaluates, under computer control, the structure-activity data of the chemical compounds obtained from all previous iterations (or a subset of all previous iterations as specified by user input, for example) and constructs structure-activity models that substantially conform to the observed data." (3:62–67)
Agrafiotis therefore anticipates the claimed invention.



Conclusion
No claim is allowable.
This is a continuation of applicant's earlier Application No. 13/985247.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Soren Harward/Primary Examiner, Art Unit 1631


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 By its plain meaning in the art, an experiment may be performed in silico or by mathematical modeling. This meaning is not inconsistent with the use of the term throughout the disclosure.